JABAR, J.,
with whom SILVER and MEAD, JJ., join, dissenting.
[¶ 18] I respectfully dissent because the officer’s suspicion and justification for referring McPartland to secondary screening was based on McPartland’s statement that she had consumed one alcoholic beverage, not that McPartland was potentially committing the crime of operating under the influence. I agree that the reasonable articulable suspicion standard is the correct legal standard to apply in roadblock procedures. However, I disagree with the conclusion that the reasonable suspicion standard was satisfied on the facts of this case.
[¶ 19] We have traditionally undertaken a two-part inquiry in determining whether the State has carried its burden of proving “that the officer’s actions [during the course of a traffic stop] were objectively reasonable under the circumstances.” State v. Sylvain, 2003 ME 5, ¶ 7, 814 A.2d 984. First, we review for clear error “[a] court’s factual determination of an officer’s subjective suspicion of operating under the influence and the facts upon which that suspicion is based[J” State v. King, 2009 ME 14, ¶ 6, 965 A.2d 52 (citing Sylvain, 2003 ME 5, ¶¶ 8-11, 814 A.2d 984). Second, we review de novo the court’s “determination of whether the [officer’s] suspicion was objectively reasonable.” Id.
[¶ 20] Officer McAvoy testified that she relied on two facts to justify referring the defendant to secondary screening: McPartland’s “speed coming to the roadblock and the fact that she had had some*887thing to drink.” On the basis of her own testimony, we should conclude that Officer McAvoy could not have harbored a legitimate, subjective concern that McPartland was operating under the influence at the time of the initial roadblock stop. Officer McAvoy testified, and the suppression court found in its recitation of the facts, “that if she had a reasonable suspicion that the operator of a vehicle had been drinking, she [would] ... direct that vehicle to a secondary area for further examination.”4
[¶ 21] I agree that an admission to consuming alcohol is a factor in the calculus of whether a motorist may be subject to continued detention and additional sobriety screening following a lawfully conducted stop. However, an officer engaging a motorist at an OUI roadblock stop who justifies secondary screening under the misapprehension that she need only have a “reasonable suspicion” that the motorist has been “drinking” has not employed the “reasonable suspicion” standard as we have traditionally applied it. Having used a lower subjective threshold than would ordinarily be required to sustain an extended OUI investigation, Officer McAvoy’s articulated basis for referring McPartland to secondary screening has the effect of eviscerating our long-held view that an officer must have a subjective suspicion that a motorist is potentially committing the crime of operating under the influence before the officer may continue the detention. Id. ¶ 6. As a consequence, Officer McAvoy’s “subjective concern” can only be characterized as one that McPartland had consumed alcohol, not that the consumption had in any way impaired her ability to operate a vehicle.
[¶ 22] There is also no dispute that the justification for the initial stop was the roadblock itself and not McPartland’s alleged speed as she approached.5 This is not to say that the trial court’s finding of elevated speed was clearly erroneous. Officer McAvoy’s initial, subjective “concern” over McPartland’s alleged speed was merely incidental, if not entirely ancillary, to her belief that she could refer a motorist stopped at the roadblock to secondary screening if she harbored a reasonable suspicion that a person was “drinking” rather than a reasonable suspicion that a person was operating under the influence. Officer McAvoy testified that McPartland properly slowed and stopped at the roadblock and that she did not otherwise equate McPartland’s speed approaching the roadblock with the type of “erratic driving or swerving” that would normally be indicative of a motorist’s impaired faculties. It is evident that McPartland’s purported speed played only an incidental role in Officer McAvoy’s articulated reason for referring her to secondary screening.
[¶ 23] Because Officer McAvoy initially employed the incorrect legal standard in deciding to refer McPartland to secondary screening, it follows that her suspicion cannot then be determined to be “ ‘objectively reasonable in light of all the circumstances.’ ” Sylvain, 2003 ME 5, ¶ 14, 814 A.2d 984 (quoting State v. Wood, 662 A.2d *888919, 920 (Me.1995)). This is especially true where, as here, an officer engaging a motorist at a lawful roadblock stop did not observe any indicia of intoxication or impairment. See State v. Nelson, 638 A.2d 720, 721-22 (Me.1994) (holding that an officer who had observed a motorist consume a single sixteen-ounce can of beer over the course of forty-five to fifty minutes, without observing any other observations of physical impairment or erratic driving, had not acquired the requisite degree of suspicion to initiate an investigatory traffic stop of the motorist’s vehicle).
[¶ 24] If McPartland had been pulled over for speeding, and the investigating officer had not detected any signs of impairment or intoxication, as was the case here, any continued detention or administration of field sobriety testing would offend the reasonable suspicion standard followed by this Court in eases such as Sylvain and King. The outcome should not be different in this case simply because the initial stop of the defendant occurred at a lawfully conducted OUI roadblock. Accordingly, I conclude that the court should have granted McPartland’s motion to suppress.

. Officer McAvoy similarly testified on cross-examination that if she had performed an ordinary traffic stop, she would have conducted field sobriety tests whenever the stopped motorist admitted to consuming one drink.


. It bears mentioning that Officer McAvoy conducted a "visual estimate” of the speed of McPartland’s vehicle as it approached the roadblock, and ascertained that the vehicle was traveling at a rate of thirty-five miles per hour. There is no dispute that the roadblock was located in a twenty-five-miles-per-hour zone. Officer McAvoy clarified on cross examination that she learned visual speed estimation techniques as part of her radar detection training course and stated that she was trained and certified to make visual estimates of speed "within five miles per hour.”